IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JAMES FLOYD, JR., EXECUTOR OF             : No. 168 EAL 2017
THE ESTATE OF JAMES C. FLOYD, SR.,        :
DECEASED                                  :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
ASTENJOHNSON, INC.                        :
                                          :
                                          :
PETITION OF: JAMES FLOYD JR.              :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.